UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1914



HA SIM,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-485-847)


Submitted:   January 26, 2007            Decided:   February 16, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ha Sim, Petitioner Pro Se. James Arthur Hunolt, M. Jocelyn Lopez
Wright, Tracey Wood, Mona Maria Yousif, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ha Sim, a native and citizen of Burma, petitions for

review of an order of the Board of Immigration Appeals (Board)

affirming without opinion the immigration judge’s denial of his

requests for asylum and withholding of removal.                  We have reviewed

the administrative record and the Board’s decision and find that

substantial   evidence    supports       the    ruling    that    Sim   failed     to

establish   past   persecution      or   a     well-founded      fear   of   future

persecution, as necessary to establish eligibility for asylum. See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish    eligibility         for   asylum);      INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).                 Moreover, as Sim

cannot sustain his burden on the asylum claim, he cannot establish

his entitlement to withholding of removal. See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”).

            Although Sim did not present an argument concerning the

denial of protection under the Convention Against Torture to the

Board, the Board found that the record provided no basis for

finding that Sim demonstrated eligibility for protection under the

Convention.    Even assuming we have jurisdiction to consider this


                                    - 2 -
claim, see 8 U.S.C. § 1252(d)(1) (2000); Gandziami-Mickhou v.

Gonzales, 445 F.3d 351, 359 n.2 (4th Cir. 2006) (citing Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004)), we agree with the

Board as to its merits.

          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                   PETITION DENIED




                              - 3 -